Per curiam.
In these disciplinary proceedings, Lawrence A. Weisensee was found guilty of violating Standards 4, 45 (b), 45 (e), 45 (f), 61, 63, 65, and 68 of Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia.
In Disciplinary Nó. 776, the special master found that Weisensee settled a claim on behalf of a client without authorization; received a settlement check on the client’s behalf; sent a check to the client for a certain sum; and failed to make an accounting for the funds that he received.
In Disciplinary No. 780, the special master found that Weisensee settled a claim on behalf of a client without authorization; received a settlement check on the client’s behalf; forged the client’s signature on a release; and failed to make an accounting for the funds that he received.
In Disciplinary No. 781, the special master found that Weisensee received a check on behalf of his client from an adverse party; gave *457the client a certain sum from his escrow account upon demand by the client and told him the sum was in full settlement of the case; subsequently settled the claim with an insurance company without the client’s authorization; forged the client’s signature on the release; and failed to make an accounting of the funds that he received.
Decided October 18, 1990.
William P. Smith III, General Counsel State Bar, Jenny K. Mittleman, Cynthia C. Hinrichs, Assistant General Counsel State Bar, for State Bar of Georgia.
The special master recommended the disbarment of Weisensee, and the Review Panel of the State Disciplinary Board concurred in that recommendation. Having reviewed the record, we approve the recommendation of the special master and the Review Panel, and order that Lawrence A. Weisensee be disbarred from the practice of law.

Disbarred.


All the Justices concur.